DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 05/21/2020 & 03/12/2021.
Claims 1-2, 4-6, 11, 13, 24-25, 27-30 and 130-136 are presented for examination.
This application is a CON of 16/081,593 filed on 08/31/2018 PAT 10685199 which is a 371 of PCT/US2017/021117 filed on 03/07/2017 which claims benefit of 62/305,173 filed on 03/08/2016. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,685,199 (hereinafter referred as '199). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims are expressly found in the claimed application. For instance, claim 1 of the present application recites the following limitations:
A method comprising: receiving an object comprising elements; extracting orientation information from the object, the orientation information indicating relative spatial orientations of the respective elements, the orientation information being extracted by a scanner system detecting the elements; and generating a unique code for the object based on the orientation information.
Whereas claim 1 in '199 application, the applicant claims:

The instant claims obviously encompass the claimed invention of '199 patent and differ only by terminology. To the extent that the present claims are broaden and therefore generic to the claimed invention of '199 application, In re Goodman 29 USPQ 2d 2010 CAFC 1993.
The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the application term by prohibiting claims in a second application not patentably distinct from claims of a first application. In re Vogel, 164 USPQ 619 (CCPA 1970).
Claims 2, 4-6, 11 and  13 are rejected as being dependent of Claim 1.
Claim 24 is rejected under double patenting in view of patent .
Claims 25, 27-30 and 130-136 are rejected as being dependent of claim 24.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11, 24-25, 27-29, 130-132 and 136 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amand (US 2013/0008962).
Re Claims 1 and 24: Amand teaches label for enabling verification of an object, receiving an object comprising elements {herein verification of object such as electronic objects, documents, goods and containers} (see ¶ 35+); extracting orientation information from the object, the orientation information indicating relative spatial orientations of the respective elements (see ¶ 60-67+, 77-87+), the orientation information being extracted by a scanner system detecting the elements (see ¶ 37, 48-58); and generating a unique code {herein Amand teaches an unique signature can be generated by using spatial orientation of the label and unique identification data associated with the object} for the object based on the orientation information (see ¶ 54-63+, 73-86+).
Re Claims 2 and 25: Amand teaches device and method, wherein extracting the orientation information comprises obtaining an optical response to illumination applied to the object (¶ 40+).
Re Claim 11: Amand teaches device and method, wherein the orientation information is extracted independent of registering the object relative to the scanner system (¶ 48-58+; 61+).
Re Claim 27: Amand teaches device and method, wherein the unique code generated from the orientation information is independent of any angle at which the illumination is applied to the object (¶82-83+).
herein a first layer having a first color, a second layer having a second color a color distinct from the colors of the first layer and the second layer} (¶ 54-63+, 74-86+).
Re Claim 30: Amand teaches device and method, wherein the probe is configured to extract element information from the object, and the processor is configured to generate the unique code for the object based on the element information, the element information comprising the orientation information and at least one of: location information indicating relative spatial positions of the respective elements; topographical information indicating relative spatial topographies of the respective elements; or magnetic environment information indicating magnetic environments of the respective elements (see ¶ 50+).
Re Claims 130 and 134: Amand teaches device and method, wherein the elements are randomly distributed particles, and the object comprises the randomly distributed particles fixed in a medium (¶ 74-75+).
Re Claims 131-132 and 136: Amand teaches device and method, wherein the object comprising the elements is disposed on and conforms to a surface of an article, comprising: determining whether the article has been tampered with based on a comparison of the unique code against a reference code for the object (¶ 35-37, 58-69, 87-88+).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amand (US 2013/0008962) in view of Moran et al. (US 2014/0014715).
The teachings of Amand have been discussed above. 
Amand fails to specifically teach that extracting the orientation information comprises: obtaining fluorescence images of the object; and determining the relative spatial orientations of the respective elements from the fluorescence images, wherein obtaining the optical response to illumination comprises detecting fluorescence changes of the elements in response to changes in the illumination, and the relative spatial orientations are determined based on the detected fluorescence changes.
Moran et al. teaches apparatus for forming and reading an identification feature and method thereof, wherein the orientation information comprises obtaining a fluorescence response to illumination applied to the object (¶ 38, 66-69+); detecting fluorescence changes of the elements in response to changes in the illumination, and the relative spatial orientations are determined based on the detected fluorescence changes (¶ 69, 85+).
In view of Moran et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Amand that so as to increase information density to help prove authenticity and integrity.
Re Claim 6: Amand as modified by Moran et al. teaches device and system, wherein the unique code generated from the orientation information is independent of any angle at which the illumination is applied to the object (¶ 54-63+, 74-86+).
Re Claims 133-135: The teachings of Amand have been discussed above.
Amand fails to specifically teach that the object includes an adhesive, and the elements are distributed in the adhesive.
Moran et al. teaches apparatus for forming and reading an identification feature and method thereof, wherein the object includes an adhesive, and the elements are distributed in the adhesive (¶ 48-50, 93, 108+).
In view of Moran et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Amand that the object includes an adhesive, and the elements are distributed in the adhesive so as to provide a means for attaching the object onto a surface of a medium. 
Claim 13 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amand (US 2013/0008962) in view of Walter et al. (US 2015/0298482).
The teachings of Amand have been discussed above.
Amand fails to specifically teach that the elements are diamond particles comprising respective color centers, the object comprises the diamond particles fixed in a medium, and extracting the orientation information comprises detecting relative orientations of the color centers.

In view of Walter et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Amand that the elements are diamond particles, and the object comprises the diamond particles fixed in a medium so as to determine the intensity of the interaction between the surface and the reader. Furthermore, such modification would allow transmission of radiation of selected angles of polarization and specific polarizations of light. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hetch et al. (US 5,449,895) teaches explicit synchronization self-clocking glyph codes.
Mercolino et al. (US 2014/0119615) teaches product or document authentication and item verification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395.  The examiner can normally be reached on Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mr. Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWYN LABAZE/Primary Examiner, Art Unit 2887